                Case 1:18-cv-02006-LJL Document 35 Filed 09/17/20 Page 1 of 1

                                 SHEIN & ASSOCIATES, P.C.
                           575 UNDERHILL BOULEVARD  SUITE 112  SYOSSET, N.Y. 11791
                                    TEL: (516) 922-6626  FAX: (516) 922-2797
                                         WWW.SHEINANDASSOCIATES.COM
                                                                                                          ___
JEFFREY S. SHEIN                                                                                  OF COUNSEL
FRANK A. POLACCO                                                                            DANIEL J. COSTELLO
STEVEN JOHNSON                                                                                MICHELLE RUSSO
     ---------                                                                          ALEXANDER V. SANSONE
ROBERT O. PRITCHARD
TERESA M. SPINA


                                                      September 15, 2020
Via ECF
                                       This case shall remain stayed until January 18, 2021. In the event that
Honorable Lewis J. Liman, U.S.D.J.
                                       this case is mooted by the underlying action, the parties shall promptly
Southern District of New York
40 Foley Square, Courtroom 15C         so inform the Court. The parties shall file a joint status letter by
New York, New York 10007               January 11, 2021.
                                       SO ORDERED. 9/17/2020.
               Re:    New York City Transit Authority v. Hartford Insurance Company of the Midwest
                      and Hartford Casualty Insurance Company
                      Case Number: 18-CV-2006 (RA).
Dear Judge Liman:

       This letter is meant to serve as a joint status letter of the Plaintiff, New York City Transit Authority
(“NYCTA”), and the Defendants, Hartford Insurance Company of the Midwest and Hartford Casualty
Insurance Company (collectively “Hartford”).

        Due to the Coronavirus outbreak, the Stay of this matter was extended through September 22, 2020;
and a joint status letter is due by September 18, 2020.

       In this insurance coverage action, the Plaintiff is seeking additional insured coverage status from the
Defendants in connection with an underlying personal injury action entitled Jackson v. NYCTA, et al,
pending in the Supreme Court of Bronx County under Index No.: 22298/2012.

       Upon information and belief, the parties in the underlying action were discussing settlement and
mediation; and, then, the NYS Pause went into effect.

         The Plaintiff, NYCTA, has not fully returned to work as their headquarters is facing issues being
retro-fitted for new social distancing rules.

        It is not believed that the parties were able to work on settlement or mediation during the NYS Pause;
and, as such, we respectfully request that this matter be stayed for another 180 days to March 22, 2021. This
would avoid unnecessary expenses and promote judicial economy.

       We appreciate the Court’s consideration and thank you.

       Respectfully submitted,

   s/Steven Johnson               s/Andrew Premisler
   Steven Johnson, Esq.           Andrew Premisler, Esq.
   Shein & Associates, P.C.       Lazare Potter Giacovas & Moyle, LLP
   Attorneys for Plaintiff        Attorneys for Defendants
